Case 4:20-cv-40107-TSH Document 1-5 Filed 06/10/20 Page 1 of 14

Do Not Disclose - Subject to Further Confidentiality Review

 

10

Lil

12

13

14

15

16

17

18

19

20

al

22

23

24

25

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA

IN RE: BARD IVC FILTERS PRODUCTS )
LIABILITY LITIGATION, ) MD No.:

) MD-15~-02641-PHX-DGC

 

DO NOT DISCLOSE - SUBJECT TO FURTHER

CONFIDENTIALITY REVIEW

VIDEOTAPED 30(b) (6) DEPOSITION OF BARD REACH PROGRAM
(KIMBERLY JOY ROMNEY)
Phoenix, Arizona
August 30, 2016

9:00 a.m.

REPORTED BY:
Robin L. B. Osterode, RPR, CSR

AZ Certified Reporter No. 50695

 

Golkow Technologies, Inc. Page 1

 
Case 4:20-cv-40107-TSH Document 1-5 Filed 06/10/20 Page 2 of 14

Do Not Disclose - Subject to Further Confidentiality Review

 

 

1 IN THE SUPERIOR COURT OF NEW JERSEY
2 LAW DIVISION: CUMBERLAND COUNTY
3
4 GEORGE LEUS, )
)
5 Plaintiff, )
)
6 vs. )} Docket No.:
) CUM-L-00830-14
7 AFTAB KHAN, M.D., et al., )
)
8 Defendants. )
)
9
10
11
IN THE CIRCUIT COURT OF THE SEVENTEENTH
12
JUDICIAL CIRCUIT
i3
IN AND FOR BROWARD COUNTY, FLORIDA
14
15 CLARE AUSTIN, )
)
16 Plaintiff, )
)
17 vs. ) Case No.:
) 15-008373
18 C.R. BARD, INC., a foreign ) Div.: 07
corporation, and BARD PERIPHERAL )
19 VASCULAR, INC., an Arizona )
20 corporation; MATTHEW ROBBINS, )
21 M.D.; and CLEVELAND CLINIC )
22 FLORIDA, )
23 )
24 Defendants. )
25 )

 

 

 

Golkow Technologies, Inc. Page 2

 
Case 4:20-cv-40107-TSH Document 1-5 Filed 06/10/20 Page 3 of 14

Do Not Disclose - Subject to Further Confidentiality Review

 

oO OW I HD UH FPF W DY HB

te

12

13

14
15

16

17

18

19

20

2i
22

23

24

25

 

VIDEOTAPED 30(b) (6) DEPOSITION OF BARD REACH
PROGRAM (KIMBERLY JOY ROMNEY), commenced at 9:00 a.m.
on August 30, 2016, at Phoenix, Arizona, before Robin
L. B. Osterode, RPR, CSR, Arizona Certified Reporter
No. 50695.

APPEARANCES :
For Plaintiffs:

LOPEZ McHUGH, LLP
By: Ramon Lopez, Esquire
By: James J. McHugh, dr., Esquire
By: Nicholas R. Graham, Esquire
100 Bayview Circle, Suite 5600
Newport Beach, California 92660
(949) 737-1501
rlopez@lopezmchugh.com
(Telephonic appearance.)
GALLAGHER & KENNEDY
By: Robert Boatman, Esquire
2575 East Camelback Road, Suite 1100
Phoenix, Arizona 85016
(602) 530-8340

rwb@gknet .com

WAGSTAFF & CARTMELL, LLP

By: David C. Degreeff, Esquire
4740 Grand Avenue, Suite 300
Kansas City, Missouri 64112
(816) 701-1183
ddegreeff@wclip.com

LIEFF CABRASER HEIMANN & BERNSTEIN
By: Adam H. Weintraub, Esquire
250 Hudson Street, 8th Floor
New York, New York 10013

(212) 355-9500

aweintraub@lchb.com

 

Golkow Technologies, Inc.

Page 3

 
Case 4:20-cv-40107-TSH Document 1-5 Filed 06/10/20 Page 4 of 14

Do Not Disclose - Subject to Further Confidentiality Review

 

10
11

12

13

14
15
16

17

18

19
20
ai
22
23
24
25

 

APPEARANCES (Continued) :

For Plaintiffs:

TORHOERMAN LAW, LLC

By: Eric Terry, Esquire

101 West Vandalia Street, Suite 350
Edwardsville, Illinois 62025

(618) 656-4400

ETerry@THLawyer.com

(Telephonic appearance.)

GOLDENBERG LAW, PLLC

By: Stuart L. Goldenberg, Esquire
800 LaSalle Avenue, Suite 2150
Minneapolis, Minnesota 55402
(855) 333-4662
sgoldenberg@goldenberglaw.com
(Telephonic appearance.)

FEARS NACHAWATI LAW FIRM

By: Matthew McCarley, Esquire
4925 Greenville Avenue, Suite 715
Dallas, Texas 75206

(214) 461-6231
mcecarley@fnlawfirm.com

(Telephonic appearance.)

For Defendant C. R. Bard, Inc.:
NELSON MULLINS RILEY & SCARBOROUGH, LLP

By: Matthew B. Lerner, Esquire
BY: Brandee J. Kowalzyk, Esquire
201 17th Street NW, Suite 1700
Atlanta, Georgia 30363

(404) 322-6158

matthew. lerner@nelsonmullins.com

The Videographer:

Jim Lopez

 

Golkow Technologies, Inc.

Page 4

 
Case 4:20-cv-40107-TSH Document 1-5 Filed 06/10/20 Page 5 of 14

Do Not Disclose - Subject to Further Confidentiality Review

 

1 A. Yup. Uh-huh.
2 Q. And what else did he tell you about Reach?
3 A. Just spoke generally that it was -- that

4 they created it, and then launched it with the
5 Meridian filter.
6 Q. They coordinated the launch of Reach with

7 the Meridian filter launch. Fair?

8 A. Yes.
9 Q. And did they tell you why they did that?
10 A. It was the product that was coming up next,

11 and it just made sense to put them together.

12 Q. Okay. Did they tell you why it made sense
13 to put them together?

14 A. Not specifically, no.

15 Q. Is that anything that you asked them about
16 or talked to them about?

17 A. Not that I recall.

18 Q. Did they tell you what they believed to be
19 the purpose of the Reach Program?

20 A. Yes, uh-huh. The purpose of the Reach

21 Program was to help facilitate patient follow-up, and
22 to just provide a tool for physicians to see their
23 filter patients back for a consultation.

24 Q. Did they tell you why they believed that

25 patients coming back for consultation was important?

 

 

 

Golkow Technologies, Inc. Page 30
Case 4:20-cv-40107-TSH Document 1-5 Filed 06/10/20 Page 6 of 14

Do Not Disclose - Subject to Further Confidentiality Review

 

1 A. Yes.

2 Q. What did they tell you?

3 A. A lot of the work was initiated after the
4 20 -- the August 2010 communication from the FDA,

5 that implored implanting physicians to follow wp with
6 their filter patients. If the indication for filter

7 had passed, to try to retrieve the filter.

8 Q. Did they agree with the FDA's position?
9 A. I --

10 MR. LERNER: Objection to form.

11 THE WITNESS: -~- can't speculate as to

12 whether or not they agreed personally.

13 BY MR. DEGREEFF:

14 Q. Did they tell you anything about it, about
15 the purpose of Reach, other than it was done in

16 response to the FDA's alert?

17 A. No, not that I recall.

18 Q. Okay. Any other -- anything else you

19 discussed with Bill Little or Bret Baird?

20 A. No.

21 Q. And those were the two gentlemen

22 responsible for conceptualizing and making the Reach
23 Program happen; is that fair?

24 A. Yes.

25 Q. And both of those gentlemen were gone

 

 

 

Golkow Technologies, Inc. Page 31
Case 4:20-cv-40107-TSH Document 1-5 Filed 06/10/20 Page 7 of 14

Do Not Disclose - Subject to Further Confidentiality Review

 

1 paper with regard to the -- the Reach Program?

2 A. No.

3 Q. Do you know if one was ever done?

4 A. Not to my knowledge.

5 Q. Okay. All right.

6 Can you give me that, number 4. Thank you.
7 Can you tell us how Reach actually works?

8 Just kind of walk through the process.

9 A. Uh-huh. So when a -- an account is
10 interested in using the Bard Reach Program, they
11 create a physician portal. They agree to a business
12 associate agreement between themselves and McKesson.
13 They register their site by creating a log-in, a
14 password, providing some basic information about the
15 group of doctors or the practice.
16 Once that happens, they are ready to start
17 enrolling patients. As they implant a filter, they
18 enroll the patient by providing the patient's name, a
19 phone number for contact, making a couple decisions f
20 about follow-up. Bard Reach is very open to and
21 flexible for the physician to determine when they
22 want to see the patient back. They let -- put in two
23 dates, when the patient will be back home, and then
24 also when they would like to see the patient back

25 again.

 

 

 

Golkow Technologies, Inc. Page 91
Case 4:20-cv-40107-TSH Document 1-5 Filed 06/10/20 Page 8 of 14

Do Not Disclose - Subject to Further Confidentiality Review

 

1 They -- once they submit that patient into

2 the Reach Program, McKesson takes over. The first

3 call happens around the time that the physician said

4 that the patient would be home. McKesson tries to

5 make three attempts at that call -- they don't try,

6 they do make three attempts at that call. They'll

7 leave a message if they don't contact the patient.

8 When they do contact the patient, they

9 introduce themselves, say that they're reaching out
10 on behalf of their physician, Dr. Smith, Dr. Jones,
11 whatever it might be, that they have an Ivc filter,
12 and that their physician would like to see them back
13 for follow-up on a date. They give the date. They
14 offer to provide the phone number so the patient can
15 call and schedule an appointment.
16 They offer to provide some more information
17 for the patient without their filter, if they'd like.
18 The patient can agree to that or not. They also
19 offer or ask, I should say, if they can call back
20 closer to their consultation time, as another
21 reminder. The patient can say yes or no at that
22 point. If they say no, then they're done, and
23 McKesson will not contact them again. If they say
24. yes, McKesson will start calling about two to three

25 weeks before that consult date.

 

 

Golkow Technologies, Inc. Page 92

 
Case 4:20-cv-40107-TSH Document 1-5 Filed 06/10/20 Page 9 of 14

Do Not Disclose - Subject to Further Confidentiality Review

 

1 Again, making three attempts at that
2 second call, and if they are able to get ahold of
3 that patient, they will again introduce themselves
4 again, we talked before, and ask if they've scheduled
5 their consult. If they have, they encourage them to
6 keep it, again, providing a phone number if they need
7 to reschedule. And if they haven't, they encourage
8 them to schedule the appointment, again, providing
9 the phone number and encouraging them to make -- to
10 keep their appointment.
11 Q. So, essentially, it's a scheduling service
12 for the doctors; is that right?
13 A. Not necessarily a scheduling, because
14 McKesson is not scheduling anything themselves.
15 McKesson is simply talking to the patients and
16 encouraging them to schedule and to keep their
17 follow-up appointment.
18 Q. Okay. So they just essentially call and
19 say, "Hey, you should go back to your doctor"?
20 A. Yes.
21 Q. Was this available for only the Denali and
22 the Meridian or did it apply to all Bard filters?
23 A. We launched it with the Meridian filter and
24 then when we launched the Denali filter in 2013, we

25 included Denali as well.

 

 

Golkow Technologies, Inc. Page 93

 
Case 4:20-cv-40107-TSH Document 1-5 Filed 06/10/20 Page 10 of 14

Do Not Disclose - Subject to Further Confidentiality Review

 

1 Q. But if a -- if a patient had a G2 or a G2xX

2 or a Recovery or an Eclipse, could the doctor also

3 add them to the registry or is it only Meridian and

4 Denali?

5 A. We set it up for just Meridian and Denali.

6 At the time our plans were to -- we had actually

7 already discontinued Recovery and G2X. G2 was

8 discontinued thereafter. And the plan was for

9 Eclipse to do the same. So we didn't put that into
10 the system. If we had physicians that wanted to
1 include, for instance, some Eclipse patients, we
12 would allow that to happen. But it was primarily for
13 Meridian and Denali.
14 Q. Okay. What was being done for the patients
15 that had Recovery, G2, G2X, and the other filters, to
16 make sure that they went back to see their doctors?
17 MR. LERNER: Objection to form.
18 THE WITNESS: That -- you'd have to talk to
19 their physicians.
20 BY MR. DEGREEFF:
21 Q. What was being done to make sure that they
22 were aware that they didn't have the best technology
23 filters?
24 MR. LERNER: Objection to form.

25 THE WITNESS: Bard -- again, that's the

 

 

Golkow Technologies, Inc. Page 94

 
Case 4:20-cv-40107-TSH Document 1-5 Filed 06/10/20 Page 11 of 14

Do Not Disclose - Subject to Further Confidentiality Review

 

1 you that we have used this for sales reps to give to

2 their customers when talking about the Bard Reach

3 Program.

4 Q. Okay. Does Bard consider the -- the Reach

5 Program a medical monitoring program?

6 A. Not at all.

7 Q. Okay. Do you know what I -- what I mean

8 when I say smedical monitoring program"?

9 A. I assume it means something about a patient
10 having monitoring of their device.
11 Q. Okay. And what would have had to have been

12 different about Reach for it to be a medical

13 monitoring program?
14 MR. LERNER: Objection to form.
15 THE WITNESS: I do not know exactly what a

16 medical monitoring program is, but I know that the -
17 Bard Reach Program is only to facilitate follow-up

18 between -- it's an outreach program to facilitate

19 follow-up for retrieval, and not monitoring of the

20 device.

21 BY MR. DEGREEFF:

22 Q. Okay. Is the Reach Program designed to

23 help protect patients from the complications inherent
24 with IVC filters, such as fracture, perforation,

25 tilting, injuries, or death?

 

 

Golkow Technologies, Inc. Page 105

 
Case 4:20-cv-40107-TSH Document 1-5 Filed 06/10/20 Page 12 of 14

Do Not Disclose - Subject to Further Confidentiality Review

 

1 aware of the -- the risks and complications

2 associated with the product. Right?

3 MR. LERNER: Objection to form.

4 THE WITNESS: I don't believe that

5 physicians rely solely on the manufacturer. There's
6 lots of sources of information for a physician.

7 BY MR. DEGREEFF:

8 Q. Okay. Does Bard track the patients that it
9 contacts with the Reach Program?
10 A. Bard doesn't contact any patients with the

11 Reach Program.

12 Q. Does Bard track the patients that McKesson
13 contacts with the Reach Program?

14 A. Bard has no identifiable patient health
15 information.

16 Q. Does it track the numbers of people that
17 are contacted?

18 A. We get an aggregate number, yes.

19 Q. Okay. Does it keep track of the

20 percentages of patients that go back for -~ to see

21 their physicians, based on the Reach Program?

22 A. No, we only see what a patient has reported
23 to the McKesson representative, whether or not they
24 actually see their physician, we do not know that.

25 Q. Okay. Does Bard or McKesson do anything to

 

 

Golkow Technologies, Inc. Page 112

 
Case 4:20-cv-40107-TSH Document 1-5 Filed 06/10/20 Page 13 of 14

Do Not Disclose - Subject to Further Confidentiality Review

 

1 Q. During the examination earlier today, you
2 were asked the ways in which the Reach Program can be
3 customized by doctors at a time they enroll a

4 particular patient. Do you recall that discussion?
5 A, Yes.

6 Q. Can you please explain what can be done by
7 the physician to customize things at the time of

8 enrollment?

9 A. Sure. They -- so they can choose language,

10 as we discussed. They can choose English or Spanish

11 follow-up. That's one point of customizing it. The
12 physician gets to choose when -- tell McKesson when
13 to call their patients back. So they can choose any

14 number of days for their follow-up, and make that
15 decision, based on what the patient needs and what
16 the indication for placement was.

17 They can choose to enroll patients in the
18 Reach Program and have the patient follow up with
19 themselves or with a referring physician, so there's
20 a couple different doctors they can choose to follow
21 up with. And they can also choose to have no

22 follow-up happen for the patient.

23 Some of our physicians have used the

24 program just as a place to put all that information

25 for their IVC filter patients, but if they're deemed

 

 

Golkow Technologies, Inc. Page 291

 
Case 4:20-cv-40107-TSH Document 1-5 Filed 06/10/20 Page 14 of 14

Do Not Disclose - Subject to Further Confidentiality Review

 

1 a permanent filter, they could cancel all calls.

2 Q. Okay.

3 A. And they can do that at implant or any time

4 thereafter.

5 Q. So at the time of enrollment, there's an

6 option to say we're enrolling the patient, but select

7 no patient follow-up?

8 A. Yes.

9 Q. And then after they're actually enrolled,
10 even if the decision initially is to have follow-up,
11 there's an option to -~- for the physician to cancel

12 that option as well?
13 A. Yes.
14 Q. How long has the Reach Program been in

15 effect?

16 A. Just about five years.

17 Q. And on an annual basis, how much does Bard
18 spend, approximately, on that program?

19 A. We pay a monthly administrative fee to

20 McKesson. They charge us for every call that they
21 make. Any material that's also mailed out, on

22 average, it's probably about $6,000 a month, so ina
23 year, about $7,200 [sic].

24 Q. Okay. And over the five years that the

25 Reach Program has been in effect, how much do you

 

 

Golkow Technologies, Inc. Page 292

 
